
	

113 S129 IS: Saving Money and Reducing Tragedies through Prevention Act of 2013
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 129
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To save money and reduce tragedies through prevention
		  grants.
	
	
		1.Short titleThis Act may be cited as the
			 Saving Money and Reducing Tragedies
			 through Prevention Act of 2013 or the SMART Prevention Act of 2013.
		2.Saving money and
			 reducing tragedies through prevention grants
			(a)SMART
			 preventionSection 41303 of the Violence Against Women Act of
			 1994 (42 U.S.C. 14043d–2) is amended to read as follows:
				
					41303.Saving Money
				and Reducing Tragedies through Prevention (SMART Prevention)
						(a)Grants
				authorizedThe Attorney General, in consultation with the
				Secretary of Health and Human Services and the Secretary of Education, is
				authorized to award grants for the purpose of preventing domestic violence,
				dating violence, sexual assault, and stalking by taking a comprehensive
				approach that focuses on youth, children exposed to violence, and men as
				leaders and influencers of social norms.
						(b)Use of
				fundsFunds provided under this section may be used for the
				following purposes:
							(1)Teen dating
				violence awareness and preventionTo develop, maintain, or
				enhance programs that change attitudes and behaviors around the acceptability
				of domestic violence, dating violence, sexual assault, and stalking and provide
				education and skills training to young individuals and individuals who
				influence young individuals. The prevention program may use evidence-based,
				evidence-informed, or innovative strategies and practices focused on youth.
				Such a program should include—
								(A)age and
				developmentally appropriate education on domestic violence, dating violence,
				sexual assault, stalking, and sexual coercion, as well as healthy relationship
				skills, in school, in the community, or in health care settings;
								(B)community-based
				collaboration and training for those with influence on youth, such as parents,
				teachers, coaches, health-care providers, faith-leaders, older teens, and
				mentors;
								(C)education and
				outreach to change environmental factors contributing to domestic violence,
				dating violence, sexual assault, and stalking; and
								(D)policy
				development targeted to prevention, including school-based policies and
				protocols.
								(2)Children
				exposed to violence and abuseTo develop, maintain or enhance
				programs designed to prevent future incidents of domestic violence, dating
				violence, sexual assault, and stalking by preventing, reducing and responding
				to children’s exposure to violence in the home. Such programs may
				include—
								(A)providing
				services for children exposed to domestic violence, dating violence, sexual
				assault or stalking, including direct counseling or advocacy, and support for
				the non-abusing parent; and
								(B)training and
				coordination for educational, after-school, and childcare programs on how to
				safely and confidentially identify children and families experiencing domestic
				violence, dating violence, sexual assault, or stalking and properly refer
				children exposed and their families to services and violence prevention
				programs.
								(3)Engaging men as
				leaders and role modelsTo develop, maintain or enhance programs
				that work with men to prevent domestic violence, dating violence, sexual
				assault, and stalking by helping men to serve as role models and social
				influencers of other men and youth at the individual, school, community or
				statewide levels.
							(c)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall be—
							(1)a victim service
				provider, community-based organization, tribe or tribal organization, or other
				non-profit, nongovernmental organization that has a history of effective work
				preventing domestic violence, dating violence, sexual assault, or stalking and
				expertise in the specific area for which they are applying for funds; or
							(2)a partnership
				between a victim service provider, community-based organization, tribe or
				tribal organization, or other non-profit, nongovernmental organization that has
				a history of effective work preventing domestic violence, dating violence,
				sexual assault, or stalking and at least one of the following that has
				expertise in serving children exposed to domestic violence, dating violence,
				sexual assault, or stalking, youth domestic violence, dating violence, sexual
				assault, or stalking prevention, or engaging men to prevent domestic violence,
				dating violence, sexual assault, or stalking:
								(A)A public,
				charter, tribal, or nationally accredited private middle or high school, a
				school administered by the Department of Defense under section 2164 of title
				10, United States Code, or section 1402 of the Defense Dependents' Education
				Act of 1978, a group of schools, or a school district.
								(B)A local
				community-based organization, population-specific organization, or faith-based
				organization that has established expertise in providing services to
				youth.
								(C)A community-based
				organization, population-specific organization, university or health care
				clinic, faith-based organization, or other non-profit, nongovernmental
				organization with a demonstrated history of effective work addressing the needs
				of children exposed to domestic violence, dating violence, sexual assault, or
				stalking.
								(D)A nonprofit,
				nongovernmental entity providing services for runaway or homeless youth
				affected by domestic violence, dating violence, sexual assault, or
				stalking.
								(E)Health care
				entities eligible for reimbursement under title XVIII of the Social Security
				Act, including providers that target the special needs of children and
				youth.
								(F)Any other
				agencies, population-specific organizations, or nonprofit, nongovernmental
				organizations with the capacity to provide necessary expertise to meet the
				goals of the program.
								(d)Grantee
				requirements
							(1)In
				generalApplicants for grants under this section shall prepare
				and submit to the Director an application at such time, in such manner, and
				containing such information as the Director may require that demonstrates the
				capacity of the applicant and partnering organizations to undertake the
				project.
							(2)Policies and
				proceduresApplicants under this section shall establish and
				implement policies, practices, and procedures that—
								(A)include
				appropriate referral systems to direct any victim identified during program
				activities to highly qualified follow-up care;
								(B)protect the
				confidentiality and privacy of adult and youth victim information, particularly
				in the context of parental or third party involvement and consent, mandatory
				reporting duties, and working with other service providers;
								(C)ensure that all
				individuals providing prevention programming through a program funded under
				this section have completed or will complete sufficient training in connection
				with domestic violence, dating violence, sexual assault or stalking; and
								(D)document how
				prevention programs are coordinated with service programs in the
				community.
								(3)PreferenceIn
				selecting grant recipients under this section, the Attorney General shall give
				preference to applicants that—
								(A)include
				outcome-based evaluation; and
								(B)identify any
				other community, school, or State-based efforts that are working on domestic
				violence, dating violence, sexual assault, or stalking prevention and explain
				how the grantee or partnership will add value, coordinate with other programs,
				and not duplicate existing efforts.
								(e)Definitions and
				grant conditions
							(1)In
				generalIn this section and except as provided in paragraph (2),
				the definitions and grant conditions provided for in section 40002 shall
				apply.
							(2)YouthIn
				this section, the term youth shall include individuals 11 years of
				age.
							(f)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $15,000,000 for each of fiscal years 2014 through 2018.
				Amounts appropriated under this section may only be used for programs and
				activities described under this section.
						(g)Allotment
							(1)In
				generalNot less than 25 percent of the total amounts
				appropriated under this section in each fiscal year shall be used for each set
				of purposes described in paragraphs (1), (2), and (3) of subsection (a).
							(2)Indian
				tribesNot less than 10 percent of the total amounts appropriated
				under this section in each fiscal year shall be made available for grants to
				Indian tribes or tribal organizations. If an insufficient number of
				applications are received from Indian tribes or tribal organizations, such
				funds shall be allotted to other population-specific
				programs.
							.
			(b)RepealsThe following provisions are
			 repealed:
				(1)Sections 41304 and 41305 of the Violence
			 Against Women Act of 1994 (42 U.S.C. 14043d–3 and 14043d–4).
				(2)Section 403 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C.
			 14045c).
				
